DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to amendments and remarks filed December 16, 2020.  Claims 1 and 4-20 are currently pending.

Continuation
The disclosure of application 14/179964, which the instant application claims the earlier filing date, has been considered.  However, the instant claimed limitations such as “the second opening is smaller based on the position of the second unit pixel relative to the first unit pixel” as set forth in claims 9 and 14, which are dependent upon claim 5 and 13 was not supported in the earlier filed disclosure or drawings.  Accordingly, the instant invention with regards to claims 9 and 14 is not entitled to the benefit of the earlier filing date of the application. See 112 1st and 2nd rejections below for an explanation. 

Claim Objections
2.	Claim 8 is objected to because of the following informalities:  the limitation “a charge-voltage converting unit configured to convert the charge voltage” should be “convert the charge to a voltage”. It appears there was a typing error in the amendment .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 9 and 14, there is an issue with the size of the opening in claims 9 and 14. Claims 9 and 14 state that the second opening is smaller based on the position of the second unit pixel relative to the first unit pixel, but in claims 5 and 13, in which claims 9 and 14 are respectively dependent upon, state that the opening is larger than the second opening, where the first unit pixel is in the center and the second unit 

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 9 and 14, there is an issue with the size of the opening in claims 9 and 14. Claims 9 and 14 state that the second opening is smaller based on the position of the second unit pixel relative to the first unit pixel, but in claims 5 and 13, in which claims 9 and 14 are respectively dependent upon, state that the opening is larger than the second opening, where the first unit pixel is in the center and the second unit pixel is on the periphery. The opening is for the first unit pixel and the second opening is for the second unit pixel. The limitations in claims 9 and 14 contradict what is being stated in claims 5 and 13. It is unclear how the second opening can be smaller and larger at the same time. For examining purposes the claims will be read and understood as the second opening both being large and small, which makes the claim unclear. Please correct and clarify.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 4-8, 10-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10347671 in view of Machida (US 20110234836). 
In regards to claim 1, 10347671 teaches an image sensor (claim 1 and 7) comprising: a semiconductor chip (claim 1, line 2) comprising: a plurality of unit pixels in a pixel array (claim 1, line 4), wherein a first unit pixel of the plurality of pixels comprises: a photoelectric converting unit configured to store charges (claim 1, lines 5-7); a charge holding unit configured to hold the charges stored in the photoelectric converting unit (claim 1, lines 8-9); and a charge-voltage converting unit configured to convert the charges to a voltage (claim 1, lines 10-11); and a plurality of light shielding films (claim 1, line 12), wherein a first light shielding film of the plurality of light shielding films and the charge holding unit are on a same side of the photoelectric unit (claim 1, lines 30-32) wherein an opening separates the first light shielding film from a second light shielding film of the plurality of light shielding films (claim 1, lines 13-16), wherein a position of the opening is shifted from a center of the charge holding unit a distance corresponding to a second unit pixel of the plurality of unit pixels based on a position of the first unit pixel and a position of the second unit pixel (claim 1, lines 13-29, the shifting of the ends of the first and second light shielding films dependent on position of given pixel is the same as the opening shifting from the center of the charge holding unit, basically just different ways of describing the shift of the opening/aperture between first and second light shielding films over the photoelectric conversion unit of the given pixel), but does not specifically teach wherein the first light shielding film of the plurality of light shielding films covers the charge holding unit. Machida teaches a first unit pixel 
In regards to claim 4, 10347671 as modified by Machida teaches the image sensor according to claim 1, wherein the semiconductor chip further comprises a plurality of wires on the plurality of unit pixels (10347671, claim 3).
In regards to claim 5, 10347671 as modified by Machida teaches the image sensor according to claim 1, wherein a size of the opening is smaller than a size of a second opening between a second light shielding film (Machida, left side 116 in i+1 row) and a third light shielding film (Machida, the light shielding film 116 on opposite side of photoelectric conversion unit 114 in i+1 th row, not seen in figure 1, but would be there covering another charge holding unit 107a in i+1 th row), wherein the second light shielding film (Machida, left side 116 in i+1 row) covers a charge holding unit (Machida, 107a of i+1 row) of the second unit pixel (Machida, pixel in i+1 row) of the plurality of 
In regards to claim 6, 10347671 as modified by Machida teaches the image sensor according to claim 1, wherein shapes of a plurality of wires on the plurality of unit pixels are based on the position of the first unit pixel (10347671, claim 4).
In regards to claim 7, 10347671 as modified by Machida teaches the image sensor according to claim 1, wherein the semiconductor chip further comprises: a plurality of wires on the plurality of light shielding films at a position of each unit pixel of the plurality of unit pixels in the pixel array; and an on-chip lens on each of the plurality of wires, wherein shapes of the plurality of light shielding films and shapes of the plurality of wires are based on a direction of light rays incident on the photoelectric converting unit and a position of the on-chip lens, and wherein the position of the on-chip lens is based on the direction of the light rays (10347671, claim 5).
In regards to claim 8, 10347671 teaches an electronic device (claim 1 and 7) comprising: an image sensor, wherein the image sensor (claim 1 and 7) comprising: a semiconductor chip (claim 1, lines 2-3) comprising: a plurality of unit pixels in a pixel array (claim 1, lines 4-5), wherein a first unit pixel of the plurality of pixels (claim 1, lines 4-5) comprises: a photoelectric converting unit configured to store charges (claim 1, lines 6-7); a charge holding unit configured to hold the charges stored in the photoelectric converting unit (claim 1, lines 8-9); and a charge-voltage 
In regards to claim 10, 10347671 as modified by Machida teaches the image sensor according to Claim 1, wherein the second light shielding film (Machida, left side 116 in i+1 row) covers a charge holding unit of the second unit pixel (Machida, the charge holding unit 107a in i+1 row pixel, see fig. 21).
In regards to claim 11, 10347671 as modified by Machida teaches the image sensor according to Claim 1, wherein the first light shielding film prevents light leaking into the charge holding unit (Machida, paragraphs 178-180).
In regards to claim 12, 10347671 as modified by Machida teaches the electronic device according to claim 8, wherein the semiconductor chip further comprises a plurality of wires on the plurality of unit pixels (10347671, claim 3).
In regards to claim 13, 10347671 as modified by Machida teaches the electronic device according to claim 8, wherein a size of the opening is smaller than a size of a second opening between a second light shielding film (Machida, left side 116 in i+1 row) and a third light shielding film (Machida, the light shielding film 116 on opposite side of photoelectric conversion unit 114 in i+1 th row, not seen in figure 1, but would be there covering another charge holding unit 107a in i+1 th row), wherein the second light shielding film (Machida, left side 116 in i+1 row) covers a charge holding unit (Machida, 107a of i+1 row) of the second unit pixel (Machida, pixel in i+1 row) of the plurality of 
In regards to claim 15, 10347671 as modified by Machida teaches the electronic device according to claim 8, wherein shapes of a plurality of wires on the plurality of unit pixels are based on the position of the first unit pixel (10347671, claim 4).
In regards to claim 16, 10347671 as modified by Machida teaches the electronic device according to claim 8, wherein the semiconductor chip further comprises: a plurality of wires on the plurality of light shielding films at a position of each unit pixel of the plurality of unit pixels in the pixel array; and an on-chip lens on each of the plurality of wires, wherein shapes of the plurality of light shielding films and shapes of the plurality of wires are based on a direction of light rays incident on the photoelectric converting unit and a position of the on-chip lens, and wherein the position of the on-chip lens is based on the direction of the light rays (10347671, claim 5).
In regards to claim 17, 10347671 as modified by Machida teaches the electronic device according to Claim 8, wherein the second light shielding film (Machida, left side 116 in i+1 row) covers a charge holding unit of the second unit pixel (Machida, the charge holding unit 107a in i+1 row pixel, see fig. 21).

In regards to claim 19, 10347671 teaches an imaging device (claim 1 and 7) comprising: a plurality of unit pixels in a pixel array (claim 1, lines 4-5), wherein a first unit pixel of the plurality of pixels (claim 1, lines 4-5) comprises: a photoelectric converting unit configured to store charges (claim 1, lines 6-7); a charge holding unit configured to hold the charges stored in the photoelectric converting unit (claim 1, lines 8-9); and a charge-voltage converting unit configured to convert the charge to a voltage (claim 1, lines 10-11), and a plurality of light shielding films (claim 1, line 12), wherein a first light shielding film of the plurality of light shielding films and the charge holding unit are on a same side of the photoelectric converting unit (claim 1, lines 30-32) wherein an opening separates the first light shielding film from a second light shielding film of the plurality of light shielding films (claim 1, lines 13-16), wherein a position of the opening is shifted from a center of the charge holding unit a distance corresponding to a second unit pixel of the plurality of unit pixels based on a position of the first unit pixel and a position of the second unit pixel (claim 1, lines 13-29, the shifting of the ends of the first and second light shielding films dependent on position of given pixel is the same as the opening shifting from the center of the charge holding unit, basically just different ways of describing the shift of the opening/aperture between first and second light shielding films over the photoelectric conversion unit of the given pixel); and an on-chip lens (claim 5), but does not specifically teach wherein the first light shielding film of the plurality of light shielding films covers the charge holding unit. Machida teaches a 
In regards to claim 20, 10347671 as modified by Machida teaches the imaging device according to claim 19, further comprising a plurality of wires on the plurality of unit pixels (10347671, claim 3).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 4, 5, 8, 10-13, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machida (US 20110234836) in view of Yamaguchi et al. (US 6344666).
Re claims 1 and 8: Machida teaches an electronic device (fig. 10, 12 and 21), comprising: an image sensor (10), wherein the image sensor (10) comprises: a semiconductor chip (111) (paragraph 160), wherein the semiconductor chip (paragraph 160) comprises: a plurality of unit pixels in a pixel array (11) (paragraph 160), wherein a first unit pixel (i th row pixel) (fig. 21) of the plurality of pixels (11) comprises: a photoelectric converting unit (PD, 114/113 in the i th row) configured to store charges (Paragraph 281, charge is stored in the N-layer); a charge holding unit (107a in the i th row) configured to hold the charges stored in the photoelectric converting unit (PD, 114/113 in the i th row) (paragraph 41, fig. 12); and a charge-voltage converting unit (FD) configured to convert the charges to a voltage (see fig. 12, paragraph 41); and a plurality of light shielding films (116 left and right side of the photoelectric converting unit 114/113, in the i th row, i-1 the row and i+1 th row), wherein a first light shielding film (116 on the right covering charge holding unit 107a in the i th row) of the plurality of light shielding films (116 left and right side of the photoelectric converting unit 114/113, in the i th row, i-1 the row and i+1 th row) covers the charge holding unit (107a in the i th row) wherein the charge holding unit (107a in the i th row) and the first light shielding film (116 on the right covering charge holding unit 107a in the i th row) are on a same side of the photoelectric unit (PD, 114/113 in the i th row) wherein an opening (116a in the i th row) separates the first light shielding film (116 on the right covering charge holding unit 107a in the i th row) from a second light shielding film (116 on the left in the 
Re claims 4 and 12: Machida as modified by Yamaguchi teaches the image sensor/electronic device, wherein the semiconductor chip further comprises a plurality 
Re claims 5 and 13: Machida as modified by Yamaguchi teaches the image sensor/electronic device, wherein a size of the opening (Yamaguchi, 26a) is smaller than a size of a second opening (Yamaguchi, 26b) between the second light shielding film (Machida, left side 116 in i+1 row, Yamaguchi, 26 on the right of the photoelectric converting unit 22) and a third light shielding film (Machida, the light shielding film 116 on opposite side of photoelectric conversion unit 114 in i+1 th row, not seen in figure 1, but would be there covering another charge holding unit 107a in i+1 th row, Yamaguchi, 26 on right side of photoelectric converting unit 22 on the periphery), wherein the second light shielding film (Machida, left side 116 in i+1 row, Yamaguchi, 26 on the right of the photoelectric converting unit 22) covers a charge holding unit (Machida, 107a of i+1 row) of the second unit pixel (Machida, pixel in i+1 row) of the plurality of unit pixels (Machida, fig. 21 and 10), and wherein the first unit pixel (Machida, i th row pixel, Yamaguchi, 26a) is at a center of the pixel array and the second unit pixel (Machida, i+1 row, Yamaguchi, 26b) is away from the center of the pixel array (Yamaguchi, see fig. 4, Machida, see fig. 21).
Re claims 10 and 17: Machida as modified by Yamaguchi teaches the image sensor/electronic device, wherein the second light shielding film (Machida, left side 116 in i+1 row, Yamaguchi, 26 on the right of the photoelectric converting unit 22) covers a charge holding unit (Machida, 107a of i+1 row) of the second unit pixel (Machida, 107a of i+1 row pixel, see fig. 21).

Re claim 19: Machida teaches an imaging device (fig. 10, 12 and 21), comprising: a plurality of unit pixels in a pixel array (11) (paragraph 160), wherein a first unit pixel (i th row pixel) (fig. 21) of the plurality of pixels (11) comprises: a photoelectric converting unit (PD, 114/113 in the i th row) configured to store charges (Paragraph 281, charge is stored in the N-layer); a charge holding unit (107a in the i th row) configured to hold the charges stored in the photoelectric converting unit (PD, 114/113 in the i th row) (paragraph 41, fig. 12); and a charge-voltage converting unit (FD) configured to convert the charges to a voltage (see fig. 12, paragraph 41); and a plurality of light shielding films (116 left and right side of the photoelectric converting unit 114/113, in the i th row, i-1 the row and i+1 th row), wherein a first light shielding film (116 on the right covering charge holding unit 107a in the i th row) of the plurality of light shielding films (116 left and right side of the photoelectric converting unit 114/113, in the i th row, i-1 the row and i+1 th row) covers the charge holding unit (107a in the i th row) wherein the charge holding unit (107a in the i th row) and the first light shielding film (116 on the right covering charge holding unit 107a in the i th row) are on a same side of the photoelectric unit (PD, 114/113 in the i th row) wherein an opening (116a in the i th row) separates the first light shielding film (116 on the right covering charge holding unit 107a in the i th row) from a second light shielding film (116 on the left in the i th row) of the plurality of light shielding films (116 left and right side of the photoelectric 
.
11.	Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machida (US 20110234836) as modified by Yamaguchi et al. (US 6344666) as applied to claims 1 and 8 above, and further in view of Katsuno et al. (US 20090008687).
Re claims 6 and 15: Machida as modified by Yamaguchi teaches the image sensor, wherein the semiconductor chip further comprises a plurality of wires (Machida, 1 MT, 2MT, see fig. 21) on the plurality of unit pixels (Machida, 1 MT, 2MT, fig. 21), but does not specifically teach but does not specifically teach wherein shapes of the plurality of wires on the plurality of unit pixels are based on the position of the unit pixel in the pixel array. Katsuno teaches an image sensor, wherein shapes of a plurality of wires on a plurality of unit pixels are based on a position of a unit pixel in a pixel array (Katsuno, the shape of 22C with 22B in fig. 5a at the center of the array is different than the shape of 22C with 22B at the periphery of the array in fig. 5b, the shape at the periphery is stacked at an angle to the surface of 12 forming a rhombus shape and the shape in the center is perpendicular to the surface of 12 forming a rectangular shape). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the shape of the wires dependent on the position of the pixel in the pixel array similar to Katsuno with the wires and position/shape changing light shielding film of Machida as modified by Yamaguchi in order to reduce the amount of light being blocked by the wiring from entering the photoelectric converting unit on .

12.	Claims 7 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machida (US 20110234836) as modified by Yamaguchi et al. (US 6344666) as applied to claims 1 and 8 above, and further in view of Katsuno et al. (US 20090008687 herein after Katsuno ‘687) and Katsuno et al. (US 7906827 herein after ‘827).
Re claims 7 and 16: Machida as modified by Yamaguchi teaches wherein the semiconductor chip further comprises: a plurality of wires (Machida, 1MT, 2MT) on the plurality of light shielding films (Machida, 116 right and 116 left across the pixels, i th row, i+1 th row and i-1 th row) at a position of each unit pixel of the plurality of unit pixels in the pixel array (Machida, fig. 21); and an on-chip lens (Yamaguchi, 27), and wherein the position of the on-chip lens (Yamaguchi, 27) and the plurality of light shielding films (Yamaguchi, 26 left and right over each pixel, Machida, 116 left and right over each pixel) is based on the direction of the light rays (Yamaguchi, see fig. 2, 3 and 4, lens and plurality of light shielding films is shifted based on position of pixel to compensate for direction of light entering the pixels on periphery of array), but does not specifically teach the on-chip lens on each of the plurality wires and wherein shapes of the plurality of light shielding films and shapes of the plurality of wires are based on a direction of light rays incident on the photoelectric converting unit and position of the on-chip lens. Katsuno ‘687 teaches the image sensor, wherein the semiconductor chip further comprises: a plurality of wires (Katsuno ’687, 22C with 22B) on the plurality of .

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878